—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Palmer, J.), dated July 13, 1993, which, upon a fact-finding order of the same court, dated May 18, 1993, made after a plea of guilty, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated May 18, 1993.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, the petition is dismissed, and the matter is remitted to the Family Court, Kings County, for the purpose of entering an order pursuant to Family Court Act § 375.1.
As the presenting agency correctly concedes, the petition, along with the supporting deposition, fails to allege sufficient nonhearsay facts which, if true, would establish every element of the crime of criminal possession of a weapon in the third degree and the appellant’s commission thereof (see, Penal Law § 265.02 [4]; Family Ct Act § 311.2 [3]; Matter of Rodney J., 83 NY2d 503). Accordingly, the petition is jurisdictionally defective and must be dismissed (see, Family Ct Act § 311.2 [3]; Matter of Rodney J., supra; Matter of Jahron S., 79 NY2d 632). Sullivan, J. P., Rosenblatt, Joy and Altman, JJ., concur.